Order entered February 17, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00428-CR

                                  HUGO SILVA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F12-53639-K

                                           ORDER
         The Court REINSTATES the appeal.

         On January 12, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Kathleen

Walsh; (3) Ms. Walsh’s explanation for the delay in filing appellant’s brief is her workload; and

(4) Ms. Walsh requested twenty-one days from the February 9, 2015 findings to file appellant’s

brief.

         We ORDER appellant to file his brief by MARCH 13, 2015. We note that the brief was

originally due November 5, 2015, appellant has already been granted one thirty-day extension of
time to file his brief, and the brief is now two months overdue. Therefore, no further extensions

will be granted.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                    /s/    ADA BROWN
                                                           JUSTICE